Citation Nr: 0715013	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  03-05 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an organic chest 
condition to include emphysema and chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1941 through 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated August 2006.  


FINDING OF FACT

The veteran's chronic obstructive pulmonary disease (COPD) 
and emphysema is not related to service.


CONCLUSION OF LAW

An organic chest condition, including emphysema and COPD, was 
not incurred in, or related to any incidence of service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal until September 2006.  Despite the 
untimely notice provided to the veteran concerning these 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of the final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, the Board concludes below that the preponderance of 
the evidence is against the appellant's claim for service 
connection.  Thus, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

In the instant case, the RO sent a letter in December 2000 
(prior to the September 2001 adverse determination) which 
adequately informed the veteran of the evidence and 
information (1) necessary to substantiate the claim; (2) that 
VA would seek to provide; and (3) that the veteran was 
expected to provide.  The letter also essentially told the 
veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the veteran has not been prejudiced by any notice deficiency.  

The Board further notes that the veteran's service medical 
records and VA treatment records have been obtained.  
Additionally, the veteran was afforded a hearing before the 
undersigned veterans law judge.  The veteran has not 
identified any further evidence with respect to his claim, 
and the Board is similarly unaware of any such evidence.  
Thus, VA's duty to assist the veteran has been fulfilled.

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).


Analysis

The veteran contends that his current chronic obstructive 
pulmonary disease (COPD) and emphysema are the result of in-
service tuberculosis or other pulmonary disorder.  

Service medical records show that the veteran was treated for 
acute and transient upper respiratory infections during 
service.  The veteran's examination upon enlistment, dated 
September 1941, indicated normal lungs.  Treatment records 
revealed that the veteran was treated for acute bronchitis in 
May 1943, and for a chronic pulmonary infection of the upper 
right lobe, cause undetermined in January 1944.  The January 
1944 physician indicated pulmonary tuberculosis was 
suspected.  An abstract of the veteran's clinical records, 
dated February 1944, indicated that veteran complained of a 
cough that produced mucopurulent.  Examination revealed a 
symmetrical chest with no lag in respiratory excursion, 
percussion slightly diminished over the areas in question, 
and occasional fine and coarse crepitant rales over the right 
upper lobe.  A diagnosis of pulmonary infection, chronic, 
upper right lobe, minimal cause undetermined, pulmonary 
tuberculosis suspected, was provided.  Laboratory reports 
dated April 1944 indicated that no tubercule bacilli were 
seen in the veteran's sputum.  An April 1944 consultation 
report indicated that the condition of chronic pulmonary 
tuberculosis was found to be healed and of no present or 
future clinical significance.  The veteran's discharge 
examination noted normal lungs with no active pathology.

The veteran submitted numerous VA treatment records in 
conjunction with his claim.  An April 1965 review of chest x-
rays taken in conjunction with the previously denied claim 
for service connection indicated the discharge films taken in 
October 1945 showed the heart and lungs to be within normal 
limits, with no evidence of pleural or parenchyma lesions.  
The tiny calcified deposits in the first anterior or third 
posterior interspaces were actually lung markings and did not 
represent tuberculosis.  The interpreting physician stated 
that there was no pulmonary tuberculosis, active or inactive.  
The VA examination noted that there was no respiratory 
distress, percussion note was resonate, and there were no 
persistent rales.  In December 1988, the veteran reported 
chest pain on exertion and examination revealed a few 
scattered rhonchi.  VA medical records show a diagnosis of 
COPD, bronchitis, and mild restriction following pulmonary 
function tests in February 2001.  At a follow-up examination, 
the veteran was provided with an inhaler for his breathing 
problems.  Subsequent VA inpatient and outpatient records 
reflect treatment for COPD and emphysema.  
The veteran was afforded a VA examination in April 2001.  The 
veteran gave a history of bronchitis during his active 
military service, with symptoms of coughing, weakness, 
sweating, and foamy white to thick sputum.  The veteran 
stated that while he was hospitalized for a possible 
tuberculosis (TB) infection, he was never actually treated 
with any TB medication, or told whether he had TB or not.  
The veteran complained of current symptoms, including 
episodes of bronchitis every winter during which he coughed 
up blood, daily productive cough, frequent wheezing, and 
chronic dyspnea on exertion.  The veteran also reported a 50 
year history of smoking, but indicated he quit nine years 
prior to the examination.  Upon examination, the lungs had 
equal bilateral expansion, without accessory respiratory 
muscle use, a few faint crackles in both bases, but more 
prominent on the right, and an otherwise regular rhythm and 
rate.  Review of pulmonary function tests performed in 
December 2000 showed evidence of mild obstruction.  Review of 
a chest x-ray performed in November 1998 revealed perihilar 
fibrocalcific changes, and an x-ray performed in April 2001 
revealed mild obstructive pulmonary disease.  The examiner 
provided a diagnosis of chronic obstructive pulmonary disease 
with chronic daily sputum meeting the definition of chronic 
bronchitis.  The examiner opined that it appeared that the 
veteran had tuberculosis in the past, but that it was 
currently inactive, and stated that he felt the prior 
tuberculosis probably had a minor impact on the veteran's 
current symptoms.  

The veteran was afforded a hearing in July 2006.  During his 
hearing he testified that he had a lung condition since his 
active service.  Additionally, he stated that a VA doctor 
told him he had a scar on his lung about 20 years ago, and 
advised him to stop smoking.  The veteran testified that his 
lungs continued to get worse, even after he quit smoking.  
The veteran's wife testified that the veteran had been in the 
hospital a few times the last year for lung conditions, such 
as pneumonia.  However, while the veteran and his wife 
attributed his current breathing problems to his illnesses in 
service, as lay people, the veteran and his wife lack the 
capacity to provide evidence that requires specialized 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The veteran was afforded another VA examination in November 
2006.  Upon examination, the veteran had rhonchi in both the 
right and left lungs.  The left lung also had a respiratory 
cycle shorter than normal on requested deep inspiration.  A 
CT scan showed new patchy increase markings in the left lower 
lobe, bronchi with thickened walls and cylindrical dilation 
radiating to the regions of increased parenchymal markings.  
The CT scan also showed irregular pleural thickening in the 
left lateral lower chest, but no pleural effusions, chronic 
pleural and parenchymal markings, and bullous emphysematous 
changes.  The lungs were hyperexpanded and there was diffuse 
interstitial disease.  A diagnosis of inactive TB with 
biapical scarring was noted on the CT exam.  However, the 
examiner noted that the scarring was minimal and would not 
cause any significant restrictive disease.  Regarding the 
veteran's chronic obstructive respiratory disease, the 
examiner opined that the likely cause of the COPD was the 
veteran's past smoking history as well as the natural aging 
process.  The examiner opined that there were acute and 
transitory infections during service, and the veteran was 
diagnosed with inactive TB in January 1944.  However, the 
examiner opined that it was highly unlikely that there was 
any current disability that was related to or caused by the 
illnesses that the veteran was treated for during his 
military service.    

While the veteran has a current respiratory disability of 
COPD, there is no competent medical evidence indicating that 
the veteran's current COPD is related to his active service.  
While the veteran had treatment for respiratory illnesses 
during service, those illnesses were acute and transitory.  
His discharge examination showed normal lungs, and no current 
pathology.  Additionally, a VA examination done in 
conjunction with the veteran's 1965 claim found a normal 
chest and lungs.  The first documented diagnosis of COPD was 
in February 2001, nearly 56 years after discharge from 
service.  Finally, the November 2006 VA examiner attributed 
the veteran's COPD to his 55 year smoking habit, and old age.

There is no nexus between the veteran's in service, acute and 
transitory respiratory illnesses and his current COPD.  Thus, 
as there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a pulmonary disorder claimed as 
organic chest condition to include emphysema and/or chronic 
obstructive pulmonary disease (COPD) is denied.



____________________________________________
C. Mason 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


